FILED
                            NOT FOR PUBLICATION                             SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JO ANNE M. CHANDLER,                             No. 10-72317

               Petitioner - Appellant,           Tax Ct. No. 6828-07

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                          Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Taxpayer Jo Anne M. Chandler appeals pro se from the Tax Court’s

decision, following a bench trial, upholding the Commissioner of Internal

Revenue’s determination of deficiencies and a penalty for tax years 2002, 2003,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 2004. We have jurisdiction under 26 U.S.C. § 7482(a). We review for clear

error the Tax Court’s determination whether a taxpayer engages in an activity with

the intent of making a profit. Wolf v. Comm’r, 4 F.3d 709, 712-13 (9th Cir. 1993).

We affirm.

      The Tax Court did not clearly err in finding that Chandler did not engage in

her horse breeding and racing activity primarily for profit, after analyzing relevant

factors. See 26 C.F.R. § 1.183-2(b) (stating nine factors for consideration when

assessing whether an activity is engaged in for profit); Hill v. Comm’r, 204 F.3d

1214, 1218 (9th Cir. 2000) (Tax Court’s determination that petitioners lacked a

profit motive after application of § 1.183-2(b) factors was not clearly erroneous

despite petitioners’ showing that activities “might have had a profit motive”); Wolf,

4 F.3d at 712 (“We must uphold the tax court’s finding unless we are left with the

definite and firm conviction that a mistake has been committed.” (citation and

internal quotation marks omitted)).

      The Tax Court did not clearly err in finding that Chandler was subject to an

accuracy-related penalty for 2002 under 26 U.S.C. § 6662. See Sparkman v.

Comm’r, 509 F.3d 1149, 1161 (9th Cir. 2007).

      AFFIRMED.




                                          2                                    10-72317